Citation Nr: 0602286	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-11 789A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs educational assistance under Chapters 30 or 34, Title 
38, United States Code.



REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1976 to October 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied the veteran's claim for basic eligibility to receive 
educational benefits under Title 38, Chapters 30 or 34, of 
the United States Code.  Subsequently, he failed to appear 
for a video conference hearing scheduled in July 2004.  He 
did not explain his absence or request to reschedule the 
hearing.  Thus, his appeal has been processed as if he 
withdrew his hearing request.  38 C.F.R. §§ 20.702(d), 
20.704(d) (2005).

In September 2004, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration of the evidence.  In 
September 2005, the RO in Muskogee, Oklahoma, issued a 
supplemental statement of the case (SSOC) continuing the 
denial of the claim.  The case since has been returned to the 
Board for further appellate review.


FINDING OF FACT

The veteran served on active duty from October 1976 to 
October 1980.  


CONCLUSION OF LAW

The criteria are not met for eligibility for educational 
assistance benefits under Chapters 30 or 34, Title 38, of the 
United States Code.  38 U.S.C.A. §§ 3011, 3461, 3462 (West 
2002); 38 C.F.R. § 21.7044 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), and its 
implementing regulations, addresses VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156, 3.159, 3.326.  The United States Court of 
Appeal for Veterans Claims (Court) has held, however, that 
the VCAA is inapplicable to matters of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  With regard to this claim, there is no debate as to 
the relevant facts.  Rather, the issue turns on a simple 
application of the law to these facts.  Therefore, 
VA's duties under the VCAA do not apply to this claim.

The veteran's period of service (October 1976 to October 
1980) established eligibility for educational assistance 
benefits under Chapter 34, Title 38, of the United States 
Code.  The evidence indicates he used several months of his 
entitlement under Chapter 34, ending in January 1982.  The 
Chapter 34 program terminated on December 31, 1989, and no 
benefits can be paid under that program for training after 
that date.  38 U.S.C.A. § 3462(e).

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  See 38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  In this case, the veteran first entered active duty 
in October 1976; therefore, he does not qualify for Chapter 
30 educational benefits under 38 U.S.C.A. § 3011(a)(1)(A).  
Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), however, veterans 
with remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  And here, the record shows the veteran had 
remaining Chapter 34 eligibility as of December 31, 1989.



But to convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  See 38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  

In this particular case at hand, though, the evidence does 
not indicate the veteran meets any of the aforementioned 
requirements to convert his Chapter 34 benefits to Chapter 30 
benefits because he has not served on active duty since he 
separated from service in October 1980.  

The veteran contends that he was unable to take advantage of 
his Chapter 34 benefits prior to December 31, 1989, due to 
some extenuating circumstances involving the health of his 
now deceased former wife.  See VA Forms 9 and 646, received 
in May 2003 and June 2005, respectively.

The Board acknowledges the veteran's unfortunate 
circumstances, however, the legal criteria governing the 
payment of education benefits are clear and specific.  And 
the Board is, regrettably, bound by them.  Thus, the Board is 
wholly without authority to disregard the applicable law, 
notwithstanding any extenuating circumstances that may have 
existed at the relevant time in question.  Congress did not 
enact any exceptions to the above-discussed legal provisions 
that would permit a grant of the requested benefit, and the 
Board is not free to disregard the law on its own whim.  
Here, there is no legal basis on which the veteran's claim 
can be granted.  And in these situations, where the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

Basic eligibility to receive educational assistance benefits 
under Chapter 34 or Chapter 30 of Title 38, United States 
Code, is denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


